internal_revenue_service number release date index number --------------------- ------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------------- telephone number -------------------- refer reply to cc ita plr-132946-14 date date ty ------ legend ------------------------------------------------------------------------------------------------ taxpayers ------------------------------------------------------------------------------------------------------------------ year year year date date firm firm firm bank x y ------ ------ ------ -------------------------- ----------------------- -------------------------------------------------------- ---------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------- --- -------------------- dear ---------- this letter responds to your request for an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_108 of the internal_revenue_code specifically you have requested an extension of time to make an election under sec_108 of the code and sec_1_108-5 of the income_tax regulations to exclude income resulting from the discharge of qualified_real_property_business_indebtedness and to reduce the basis of depreciable real_property effective for taxpayer’s year federal_income_tax return facts taxpayers use the cash_method_of_accounting and have a calendar_year as an annual_accounting_period taxpayers were a combined x percent owner of y which owned a plr-132946-14 residential_rental_property that was subject_to a short_sale in year after the short_sale and relinquishment of the property y ceased operations as of date the short_sale occurring in year created cancellation of debt cod income to y and the cod income was reported on a form 1099-c cancellation of debt issued from bank in year y relied on a tax professional at firm to prepare y’s year form_1065 u s return of partnership income however neither form_1065 nor the corresponding schedule_k-1 partner’s share of income deductions credits etc indicated that the cod related to qualified_real_property_business_indebtedness taxpayers relied on a different tax professional at firm to prepare their year form_1040 u s individual_income_tax_return firm was unaware of the nature of the taxpayers’ cod income and thus failed to advise taxpayers about the opportunity to make the election under sec_108 of the code and sec_1_108-5 of the regulations taxpayers timely filed the year federal_income_tax return including the extension on date and set up an installment_agreement using form_9465 installment_agreement request taxpayers represent that they have been current on all payments since the time of filing in year a different tax professional at firm reviewed taxpayers’ year form_1040 and discovered that taxpayers could have elected to exclude the cod income however the time allowed for filing the election had expired taxpayer and the tax professionals at firm and firm have submitted affidavits consistent with the above facts taxpayers represent that granting relief under sec_301_9100-3 will not result in a lower tax_liability in the aggregate for all years to which the election applies than the taxpayer would have had if the election had been timely made applicable law sec_108 provides that gross_income does not include any amount that would be included in gross_income by reason of the discharge_of_indebtedness if in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property indebtedness sec_108 provides that the amount excluded from gross_income is applied to reduce basis of the depreciable real_property of the taxpayer sec_108 requires a taxpayer to make an election to exclude cod income under sec_108 plr-132946-14 sec_108 provides that the amount excluded under sec_108 for any qualified_real_property_business_indebtedness does not exceed the excess if any of i the outstanding principal_amount of such indebtedness immediately before the discharge over ii the fair_market_value of the real_property described in paragraph a as of such time reduced by the outstanding principal_amount of any other qualified_real_property_business_indebtedness secured_by such property as of such time sec_108 provides that the amount excluded under a d does not exceed the aggregate adjusted bases of depreciable real_property determined after any reductions under sec_108 and sec_108 held by the taxpayer immediately before the discharge other than depreciable real_property acquired in contemplation of such discharge sec_108 provides that in the case of a partnership sec_108 and sec_108 apply at the partner level sec_1_108-5 provides that the election under sec_108 is made on the timely-filed including extensions federal_income_tax return for the taxable_year in which the taxpayer has discharge_of_indebtedness income that is excluded from gross_income under sec_108 the election is made on a completed form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment in accordance with that form and its instructions sec_301_9100-1 through sec_301_9100-3 provide the standards that the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the service or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or aware of all the relevant facts in addition sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer- plr-132946-14 i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was fully informed of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make the regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable_year that would have been affected by the election had it been timely made are closed by the period of limitation on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section based on the information submitted by taxpayers we conclude that taxpayers acted reasonably and in good_faith under sec_301_9100-3 and the interests of the government will not be prejudiced by the granting of relief under sec_301_9100-3 conclusion accordingly based solely on the information submitted and the facts represented in the ruling_request and provided that the operating division director does not determine that taxpayer is subject_to an accuracy-related_penalty under sec_6662 we grant taxpayers an extension of days from the date of this letter_ruling to file an amended_return to make the election under sec_108 and sec_1_108-5 the election is to be made on form_982 the ruling contained in this letter is based upon the information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material plr-132946-14 submitted in support of the request for the ruling that material is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this letter does not rule on whether the income at issue is properly treated as cancellation_of_indebtedness_income under sec_61 except for the relief granted to make a late election this letter also does not rule on whether the income in fact qualifies for exclusion from income under any provision of sec_108 including sec_108 in addition this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 if you have any questions concerning this matter please contact the individual whose name and telephone number appear at the beginning of the letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing a return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting --------------------------------
